Citation Nr: 1244437	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1949 to February 1950 and from March 1950 to March 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing held in October 2011, at the Atlanta RO before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in January 2012 for additional development and readjudication.  Such development having been completed, it has been returned to the Board for further appellate review.  

In the February 2012 remand, the Board had also determined that the issue of entitlement to service connection for tinnitus has been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, it was referred to the AOJ for appropriate action. As the Board's review of the record does not reveal that the AOJ took any action with respect to this claim, the Board will once again refer his matter for appropriate consideration. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's complete service treatment records are unavailable.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the current appeal, the Veteran contends that his hearing loss is the result of an injury sustained in service-specifically exposure to acoustic trauma from the firing of artillery during his second period of service while stationed in Korea.  He maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  

In statements submitted by the Veteran in October 2005 and February 2006, he described his experiences in service and stated that he suffered nerve damage in his left ear due to the firing of artillery weapons while serving in Korea.  He also provided credible testimony at his October 2011 hearing, during which time he testified that he was exposed to loud noises and sounds produced from artillery gun fire and incoming rockets and that cotton was the only form of hearing protection provided while out on the firing range.  He also testified that his hearing problems began in service and have continued since then.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has problems hearing people talk since service.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions. 

In addition, the Board finds that there is little controversy as to whether the Veteran was exposed to noise trauma in service.  His DD-214 for his first period of service lists his military occupational specialty (MOS) as basic soldier.  A second DD 214 shows that he served in the Artillery unit during his second period of service.  Therefore, his account of his in-service noise exposure appears credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board concedes exposure to noise in service.  

Unfortunately, the Veteran's service treatment records are not available for review, despite the RO's attempt to obtain them.  A review of the claims folder indicates that the RO made several attempts to obtain the Veteran's service treatment records.  While they were able to secure his separation examination report, the remaining service treatment records are missing from the record.  Certification of their unavailability was received from NPRC.  See VA Form 3101 dated in February 2012.  A formal finding on the unavailability of these records was also made in an October 2012 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the STRs are unavailable, the appeal must be decided upon the evidence of record.  

Turning to the Veteran's available service treatment records, the February 1953 report of medical examination conducted pursuant to his separation shows the clinical evaluation of his ears and drums to be normal, and the Veteran did not indicate any ear, nose, or throat trouble in his report of medical history.  In addition, the whispered voice and spoken voice tests conducted upon separation were shown to be 15/15 in both ears, and the Veteran had a hearing loss profile of 'H1' at the time of his February 1953 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309.  

In fact, there are no pertinent clinical records associated with the claims file until the Veteran submitted an employee test history documenting his audiological test results between January 1999 to August 2004.  These records reflect a gradual worsening in the Veteran's hearing condition throughout the years.  The most recent audiological evaluation, dated August 30, 2004, shows pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
70
75
LEFT
25
15
60
85
99

The Veteran also underwent a private audiological evaluation in September 2008, during which he reported a history of military and occupational noise exposure.  The results of the audiological evaluation shows pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
75
LEFT
40
35
70
100
110

Other evidence consists of records from Kaiser Permanente Medical Center which include a February 2010 audiological evaluation showing pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70

75
LEFT
40
35
75
100
115

The results from all three audiogram were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Although the results of these audiograms appear to show a significant degree of sensorineural hearing loss in both ears, the reports do not appear to conform to VA's requirements for evaluating hearing impairment, in that it is not clear that the examiners derived speech discrimination results using the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).

In this regard, pursuant to the January 2012 Board remand, the Veteran was afforded a VA examination in February 2012 for the specific purpose of obtaining an opinion as to whether or not his current hearing loss could be related to service.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
70
70
LEFT
40
35
65
100
105

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 76 percent in the left.  These findings meet the requirements of 38 C.F.R. § 3.385 (2012).  

During the February 2012 VA examination, the Veteran reported the onset of hearing loss during the Korean War when an artillery exploded near him on his left side.  He served in a Field Artillery Unit and reported that hearing protection was never provided.  He was also exposed to rifle fire, incoming rockets, and artillery.  After service the Veteran worked for a printing business and reported that hearing protection was mandatory and he wore it religiously.  He also reported using hearing protection any time he mowed his lawn.  Thus, the only significant noise he has had without ear protection was while in the military.  

Upon reviewing the Veteran's service treatment records, as well as the remainder of his claims file, the examiner noted the only hearing test available in the claims file was the discharge examination in which a whispered voice test and spoken voice test were normal (15/15).  Threshold data was obtained.  The examiner explained that, although these tests were completed and passed, they are not sensitive to high frequency hearing loss and are not a measure of threshold at individual frequencies.  In other words, a person could pass these tests and still have some degree of hearing loss.  Since there were no other hearing tests during the Veteran's military service, it was impossible to determine whether or not he had significant threshold shifts or changes in hearing while in the military.  However, the Veteran was able to report a specific incidence when his hearing problems began as noted above and there was no evidence that he had completely normal hearing when he was discharged.  In addition, the Veteran reported seeing a military physician while in Korea who told him he had permanent left ear nerve damage.  The Veteran also reported seeing doctors for his hearing loss upon returning to the US from Korea.  Therefore, according to the Veteran his hearing loss was not temporary, but continued after returning from Korea.  

The examiner noted that, after the Veteran's discharge hearing test from the military, the next hearing test was not until 2004 and that it showed a moderately-severe to severe sensorineural hearing loss at 2000 Hz and higher.  He then had another hearing test in 2008, which showed a mild to severe sensorineural hearing loss for the right ear and a mild to profound sensorineural hearing loss of the left ear.  The Veteran's hearing loss progressed from 2004 to 2008.  The examiner also noted that it is likely that the Veteran's hearing loss was not as bad upon discharge from the military as what it is today or what it was back in 2004.  The examiner concluded that, although the Veteran's current hearing loss is probably due to a combination of factors, and not military noise alone, military noise could not be ruled out as a contributing factor to the onset of his hearing loss, and the current hearing loss he has today, when all of the evidence is taken into consideration.  He concluded that it was at least as likely as not (50 percent probably or greater) that the Veteran's hearing loss is caused by or a result of military noise exposure.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although hearing loss was not diagnosed until 50 years after service discharge, the Board is satisfied that it cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

The Board acknowledges that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  At service discharge in 1953, he was given the opportunity to identify any history or symptoms associated with the claimed in-service acoustic trauma, but did not indicate any pertinent complaints and none are documented.  Moreover there follows a very lengthy period after service discharge in which there is no evidence of hearing problems.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for hearing loss during the almost 50 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  In addition, the 2012 VA examiner acknowledged the Veteran's history of noise exposure, but also noted that the Veteran's current hearing loss was probably due to a combination of factors, and not military noise alone.  

Nevertheless, of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by his military duties) as well as his competent descriptions of hearing problems since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, it is significant that the VA examiner found that some degree of the Veteran's hearing loss was due to his history of noise exposure and that there are no medical opinions to the contrary.  

Here, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  

Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that the Veteran's current bilateral hearing loss was incurred during his military service as a result of exposure to loud noises therein.  Accordingly service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


